MORTGAGE LOAN PURCHASE AGREEMENT

This is a Mortgage Loan Purchase Agreement (the "Agreement") dated as of October
27, 2005 by and between GMAC Mortgage Corporation, a Pennsylvania corporation,
having an office at 100 Witmer Road, Horsham, Pennsylvania 19044 (the "Seller")
and Residential Asset Mortgage Products, Inc., a Delaware corporation, and
having an office at 8400 Normandale Lake Boulevard, Minneapolis, Minnesota 55437
(the "Purchaser").

The Seller agrees to sell to the Purchaser and the Purchaser agrees to purchase
from the Seller certain mortgage loans on a servicing-retained basis as
described herein (the "Mortgage Loans"). The following terms are defined as
follows:

Aggregate Principal Balance
(as of the Cut-Off Date):


$591,988,039.41 (after deduction of scheduled principal payments due on or
before the Cut-Off Date, whether or not collected, but without deduction of
prepayments that may have been made but not reported to the Seller as of the
close of business on such date).

Closing Date:

October 27, 2005, or such other date as may be agreed upon by the parties
hereto.

Cut-Off Date:

October 1, 2005.

Mortgage Loan:

A hybrid adjustable rate, fully-amortizing, first lien, residential conventional
mortgage loan having a term of not more than 30 years and secured by Mortgaged
Property.

Mortgaged Property:

A single parcel of real property on which is located a detached single-family
residence, a two-to-four family dwelling, a townhouse, an individual condominium
unit, or an individual unit in a planned unit development, or a proprietary
lease in a unit in a cooperatively-owned apartment building and stock in the
related cooperative corporation.

Pooling and Servicing
Agreement:


The pooling and servicing agreement, dated as of October 27, 2005, among
Residential Asset Mortgage Products, Inc., as company, GMAC Mortgage
Corporation, as servicer and Deutsche Bank National Trust Company, as trustee
(the "Trustee").

Repurchase Event:

With respect to any Mortgage Loan as to which the Seller delivers an affidavit
certifying that the original Mortgage Note has been lost or destroyed, a
subsequent default on such Mortgage Loan if the enforcement thereof or of the
related Mortgage is materially and adversely affected by the absence of such
original Mortgage Note.

All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement. The parties intend
hereby to set forth the terms and conditions upon which the proposed
transactions will be effected and, in consideration of the premises and the
mutual agreements set forth herein, agree as follows:

SECTION 1. Agreement to Sell and Purchase Mortgage Loans

. The Seller agrees to sell to the Purchaser and the Purchaser agrees to
purchase from the Seller certain Mortgage Loans having an aggregate amount equal
to the Aggregate Principal Balance as of the Cut-Off Date.



SECTION 2. Mortgage Loan Schedule

. The Seller has provided to the Purchaser a schedule setting forth all of the
Mortgage Loans to be purchased on the Closing Date under this Agreement, which
shall be attached hereto as Schedule I (the "Mortgage Loan Schedule").



SECTION 3. Purchase Price of Mortgage Loans

. The purchase price (the "Purchase Price") to be paid to the Seller by the
Purchaser for the Mortgage Loans shall be the sum of (i) $592,089,252.92 and
(ii) a 0.01% Percentage Interest in the Class R Certificates issued pursuant to
the Pooling and Servicing Agreement. The cash portion of the purchase price
shall be paid by wire transfer of immediately available funds on the Closing
Date to the account specified by the Seller.



The Purchaser and Seller intend that the conveyance by the Seller to the
Purchaser of all its right, title and interest in and to the Mortgage Loans
pursuant to this Agreement shall be, and be construed as, a sale of the Mortgage
Loans by the Seller to the Purchaser. It is, further, not intended that such
conveyance be deemed to be a grant of a security interest in the Mortgage Loans
by the Seller to the Purchaser to secure a debt or other obligation of the
Seller. However, in the event that the Mortgage Loans are held to be property of
the Seller, or if for any reason this Agreement is held or deemed to create a
security interest in the Mortgage Loans, then it is intended that (a) this
Agreement shall be and hereby is a security agreement within the meaning of
Articles 9 of the Pennsylvania Uniform Commercial Code, the Delaware Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (b) the conveyance provided for in this Section shall be deemed to
be, and hereby is, a grant by the Seller to the Purchaser of a security interest
in all of the Seller's right, title and interest, whether now owned or hereafter
acquired, in and to the following: (A) the Mortgage Loans, including (i) with
respect to each Cooperative Loan, the related Mortgage Note, Security Agreement,
Assignment of Proprietary Lease, Cooperative Stock Certificate, Cooperative
Lease, (ii) with respect to each Mortgage Loan other than a Cooperative Loan,
the related Mortgage Note and Mortgage and (iii) any insurance policies and all
other documents in the related Mortgage File, (B) all amounts payable pursuant
to the Mortgage Loans in accordance with the terms thereof, (C) all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, (D) all accounts, general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
goods, letters of credit, letter-of-credit rights, oil, gas, and other minerals,
and investment property consisting of, arising from or relating to any of the
foregoing and (E) all proceeds of the foregoing; (c) the possession by the
Trustee, the Custodian or any other agent of the Trustee of any of the foregoing
shall be deemed to be possession by the secured party, or possession by a
purchaser or a person holding for the benefit of such secured party, for
purposes of perfecting the security interest pursuant to the Pennsylvania
Uniform Commercial Code, the Delaware Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction (including, without
limitation, Sections 9-313 and 9-314 of each thereof); and (d) notifications to
persons holding such property, and acknowledgments, receipts or confirmations
from persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, securities intermediaries,
bailees or agents of, or persons holding for, the Trustee (as applicable) for
the purpose of perfecting such security interest under applicable law. The
Seller shall, to the extent consistent with this Agreement, take such reasonable
actions as may be necessary to ensure that, if this Agreement were determined to
create a security interest in the Mortgage Loans and the other property
described above, such security interest would be determined to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of this Agreement. Without limiting the generality
of the foregoing, the Seller shall prepare and deliver to the Purchaser not less
than 15 days prior to any filing date, and the Purchaser shall file, or shall
cause to be filed, at the expense of the Seller, all filings necessary to
maintain the effectiveness of any original filings necessary under the Uniform
Commercial Code as in effect in any jurisdiction to perfect the Purchaser's
security interest in the Mortgage Loans, including without limitation
(x) continuation statements, and (y) such other statements as may be occasioned
by (1) any change of name of the Seller or the Purchaser, (2) any change of type
or jurisdiction of organization of the Seller, or (3) any transfer of any
interest of the Seller in any Mortgage Loan.

Notwithstanding the foregoing, (i) the Seller in its capacity as Servicer shall
retain all servicing rights (including, without limitation, primary servicing
and master servicing) relating to or arising out of the Mortgage Loans, and all
rights to receive servicing fees, servicing income and other payments made as
compensation for such servicing granted to it under the Pooling and Servicing
Agreement pursuant to the terms and conditions set forth therein (collectively,
the "Servicing Rights") and (ii) the Servicing Rights are not included in the
collateral in which the Seller grants a security interest pursuant to the
immediately preceding paragraph.

SECTION 4. Record Title and Possession of Mortgage Files

. The Seller hereby sells, transfers, assigns, sets over and conveys to the
Purchaser, without recourse, but subject to the terms of this Agreement and the
Seller hereby acknowledges that the Purchaser, subject to the terms of this
Agreement, shall have all the right, title and interest of the Seller in and to
the Mortgage Loans. From the Closing Date, but as of the Cut-off Date, the
ownership of each Mortgage Loan, including the Mortgage Note, the Mortgage, the
contents of the related Mortgage File and all rights, benefits, proceeds and
obligations arising therefrom or in connection therewith, has been vested in the
Purchaser. All rights arising out of the Mortgage Loans including, but not
limited to, all funds received on or in connection with the Mortgage Loans and
all records or documents with respect to the Mortgage Loans prepared by or which
come into the possession of the Seller shall be received and held by the Seller
in trust for the exclusive benefit of the Purchaser as the owner of the Mortgage
Loans. On and after the Closing Date, any portion of the related Mortgage Files
or servicing files related to the Mortgage Loans (the "Servicing Files") in
Seller's possession shall be held by Seller in a custodial capacity only for the
benefit of the Purchaser. The Seller shall release its custody of any contents
of the related Mortgage Files or Servicing Files only in accordance with written
instructions of the Purchaser or the Purchaser's designee.



SECTION 5. Books and Records

. The sale of each Mortgage Loan has been reflected on the Seller's balance
sheet and other financial statements as a sale of assets by the Seller. The
Seller shall be responsible for maintaining, and shall maintain, a complete set
of books and records for the Mortgage Loans which shall be appropriately
identified in the Seller's computer system to clearly reflect the ownership of
the Mortgage Loans by the Purchaser.



SECTION 6. Delivery of Mortgage Notes

.



On or prior to the Closing Date, the Seller shall deliver to the Purchaser or
the Custodian, as directed by the Purchaser, the original Mortgage Note, with
respect to each Mortgage Loan so assigned, endorsed without recourse in blank,
or in the name of the Trustee as trustee, and signed by an authorized officer
(which endorsement shall contain either an original signature or a facsimile
signature of an authorized officer of the Seller, and if in the form of an
allonge, the allonge shall be stapled to the Mortgage Note), with all
intervening endorsements showing a complete chain of title from the originator
to the Seller. If the Mortgage Loan was acquired by the endorser in a merger,
the endorsement must be by "____________, successor by merger to [name of
predecessor]". If the Mortgage Loan was acquired or originated by the endorser
while doing business under another name, the endorsement must be by
"____________ formerly known as [previous name]." The delivery of each Mortgage
Note to the Purchaser or the Custodian is at the expense of the Seller.

In lieu of delivering the Mortgage Note relating to any Mortgage Loan, the
Seller may deliver or cause to be delivered a lost note affidavit from the
Seller stating that the original Mortgage Note was lost, misplaced or destroyed,
and, if available, a copy of each original Mortgage Note; provided, however,
that in the case of Mortgage Loans which have been prepaid in full after the
Cut-off Date and prior to the Closing Date, the Seller, in lieu of delivering
the above documents, may deliver to the Purchaser a certification to such effect
and shall deposit all amounts paid in respect of such Mortgage Loan in the
Payment Account on the Closing Date.

If any Mortgage Note is not delivered to the Purchaser (or the Custodian as
directed by the Purchaser) or the Purchaser discovers any defect with respect to
a Mortgage Note which materially and adversely affects the interests of the
Certificateholders in the related Mortgage Loan, the Purchaser shall give prompt
written specification of such defect or omission to the Seller, and the Seller
shall cure such defect or omission in all material respects or repurchase such
Mortgage Loan or substitute a Qualified Substitute Mortgage Loan in the manner
set forth in Section 7.03. It is understood and agreed that the obligation of
the Seller to cure a material defect in, or substitute for, or purchase any
Mortgage Loan as to which a material defect in, or omission of, a Mortgage Note
exists, shall constitute the sole remedy respecting such material defect or
omission available to the Purchaser, Certificateholders or the Trustee on behalf
of Certificateholders.

All other documents contained in the Mortgage File and any original documents
relating to the Mortgage Loans not contained in the Mortgage File or delivered
to the Purchaser, are and shall be retained by the Servicer in trust as agent
for the Purchaser.

In the event that in connection with any Mortgage Loan: (a) the original
recorded Mortgage (or evidence of submission to the recording office), (b) all
interim recorded assignments, (c) the original recorded modification agreement,
if required, or (d) evidence of title insurance (together with all riders
thereto, if any) satisfying the requirements of clause (I)(ii), (iv), (vi) or
(vii) of the definition of Mortgage File, respectively, is not in the possession
of the Servicer concurrently with the execution and delivery hereof because such
document or documents have not been returned from the applicable public
recording office, or, in the case of each such interim assignment or
modification agreement, because the related Mortgage has not been returned by
the appropriate recording office, in the case of clause (I)(ii), (iv) or (vi) of
the definition of Mortgage File, or because the evidence of title insurance has
not been delivered to the Seller by the title insurer in the case of clause
(I)(vii) of the definition of Mortgage File, the Servicer shall use its best
efforts to obtain, (A) in the case of clause (I)(ii), (iv) or (vi) of the
definition of Mortgage File, such original Mortgage, such interim assignment, or
such modification agreement, with evidence of recording indicated thereon upon
receipt thereof from the public recording office, or a copy thereof, certified,
if appropriate, by the relevant recording office, or (B) in the case of clause
(I)(vii) of the definition of Mortgage File, evidence of title insurance.

If any of the documents held by the Servicer pursuant to clause (c) above are
missing or defective in any other respect and such missing document or defect
materially and adversely affects the interests of the Certificateholders in the
related Mortgage Loan, the Seller shall cure or repurchase such Mortgage Loan or
substitute a Qualified Substitute Mortgage Loan in the manner set forth in
Section 7.03. It is understood and agreed that the obligation of the Seller to
cure a material defect in, or substitute for, or purchase any Mortgage Loan as
to which a material defect in or omission of a constituent document exists,
shall constitute the sole remedy respecting such material defect or omission
available to the Purchaser, Certificateholders or the Trustee on behalf of
Certificateholders.

If any assignment is lost or returned unrecorded to the Servicer because of any
defect therein, the Seller shall prepare a substitute assignment or cure such
defect, as the case may be, and the Servicer shall cause such assignment to be
recorded in accordance with this Section.

SECTION 7 Representations and Warranties

.



SECTION 7.01 Representations and Warranties of Seller

. The Seller represents, warrants and covenants to the Purchaser that as of the
Closing Date or as of such date specifically provided herein:



The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania and is or will be in
compliance with the laws of each state in which any Mortgaged Property is
located to the extent necessary to ensure the enforceability of each Mortgage
Loan;

The Seller has the power and authority to make, execute, deliver and perform its
obligations under this Agreement and all of the transactions contemplated under
this Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement; this Agreement
constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors' rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a proceeding at law or in
equity) or by public policy with respect to indemnification under applicable
securities laws;

The execution and delivery of this Agreement by the Seller and its performance
and compliance with the terms of this Agreement will not violate the Seller's
Certificate of Incorporation or Bylaws or constitute a material default (or an
event which, with notice or lapse of time, or both, would constitute a material
default) under, or result in the material breach of, any material contract,
agreement or other instrument to which the Seller is a party or which may be
applicable to the Seller or any of its assets;

No litigation before any court, tribunal or governmental body is currently
pending, nor to the knowledge of the Seller is threatened against the Seller,
nor is there any such litigation currently pending, nor to the knowledge of the
Seller threatened against the Seller with respect to this Agreement that in the
opinion of the Seller has a reasonable likelihood of resulting in a material
adverse effect on the transactions contemplated by this Agreement;

No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Seller of
or compliance by the Seller with this Agreement, the sale of the Mortgage Loans
or the consummation of the transactions contemplated by this Agreement except
for consents, approvals, authorizations and orders which have been obtained;

The consummation of the transactions contemplated by this Agreement is in the
ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages relating to the Mortgage
Loans by the Seller pursuant to this Agreement are not subject to bulk transfer
or any similar statutory provisions in effect in any applicable jurisdiction;

The Seller did not select such Mortgage Loans in a manner that it reasonably
believed was adverse to the interests of the Purchaser based on the Seller's
portfolio of conventional non-conforming Mortgage Loans;

The Seller will treat the sale of the Mortgage Loans to the Purchaser as a sale
for reporting and accounting purposes and, to the extent appropriate, for
federal income tax purposes;

The Seller is an approved seller/servicer of residential mortgage loans for
Fannie Mae and Freddie Mac. The Seller is in good standing to sell mortgage
loans to and service mortgage loans for Fannie Mae and Freddie Mac and no event
has occurred which would make the Seller unable to comply with eligibility
requirements or which would require notification to either Fannie Mae or Freddie
Mac; and

No written statement, report or other document furnished or to be furnished
pursuant to the Agreement contains or will contain any statement that is or will
be inaccurate or misleading in any material respect.

SECTION 7.02 Representations and Warranties as to Individual Mortgage Loans

. The Seller hereby represents and warrants to the Purchaser, as to each
Mortgage Loan (except as otherwise specified below), as of the Closing Date, as
follows:



The information set forth in the Mortgage Loan Schedule is true, complete and
correct in all material respects as of the Cut-Off Date;

The original mortgage, deed of trust or other evidence of indebtedness (the
"Mortgage") creates a first lien on an estate in fee simple or a leasehold
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally, and (3) other matters to which like properties
are commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property;

The Mortgage Loan has not been delinquent thirty (30) days or more at any time
during the twelve (12) month period prior to the Cut-off Date for such Mortgage
Loan. As of the Cut-Off Date, the Mortgage Loan is not delinquent in payment
more than 30 days and has not been dishonored; there are no defaults under the
terms of the Mortgage Loan; and the Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required by the Mortgage Loan;

There are no delinquent taxes which are due and payable, ground rents,
assessments or other outstanding charges affecting the related Mortgaged
Property;

The Mortgage Note and the Mortgage have not been impaired, waived, altered or
modified in any respect, except by written instruments which have been recorded
to the extent any such recordation is required by applicable law or is necessary
to protect the interests of the Purchaser, and which have been approved by the
title insurer and the primary mortgage insurer, as applicable, and copies of
which written instruments are included in the Mortgage File. No other instrument
of waiver, alteration or modification has been executed, and no Mortgagor has
been released by the Seller, or to the best of Seller's knowledge, by any other
person, in whole or in part, from the terms thereof except in connection with an
assumption agreement, which assumption agreement is part of the Mortgage File
and the terms of which are reflected on the Mortgage Loan Schedule;

The Mortgage Note and the Mortgage are not subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, nor will the
operation of any of the terms of the Mortgage Note and the Mortgage, or the
exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;

All buildings upon the Mortgaged Property are insured by a generally acceptable
insurer pursuant to standard hazard policies conforming to the requirements of
Fannie Mae and Freddie Mac. All such standard hazard policies are in effect and
on the date of origination contained a standard mortgagee clause naming the
Seller and its successors in interest as loss payee and such clause is still in
effect. If the Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency as having special flood hazards under the
Flood Disaster Protection Act of 1973, as amended, such Mortgaged Property is
covered by flood insurance by a generally acceptable insurer in an amount not
less than the requirements of Fannie Mae and Freddie Mac. The Mortgage obligates
the Mortgagor thereunder to maintain all such insurance at the Mortgagor's cost
and expense, and on the Mortgagor's failure to do so, authorizes the holder of
the Mortgage to maintain such insurance at the Mortgagor's cost and expense and
to seek reimbursement therefor from the Mortgagor;

Each Mortgage Loan as of the time of its origination complied in all material
respects with all applicable local, state and federal laws, including, but not
limited to, all applicable predatory lending laws;

The Mortgage has not been satisfied, canceled or subordinated, in whole or in
part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such satisfaction, release, cancellation, subordination or
rescission;

The Mortgage Note and the related Mortgage are original and genuine and each is
the legal, valid and binding obligation of the maker thereof, enforceable in all
respects in accordance with its terms subject to bankruptcy, insolvency and
other laws of general application affecting the rights of creditors. All parties
to the Mortgage Note and the Mortgage had the legal capacity to enter into the
Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage. The
Mortgage Note and the Mortgage have been duly and properly executed by such
parties. The proceeds of the Mortgage Note have been fully disbursed and there
is no requirement for future advances thereunder;

With respect to each Mortgage Loan, (A) immediately prior to the transfer and
assignment to the Purchaser, the Mortgage Note and the Mortgage were not subject
to an assignment or pledge, except for any assignment or pledge that had been
satisfied and released, (B) the Seller had good and marketable title to and was
the sole owner thereof and (C) the Seller had full right to transfer and sell
the Mortgage Loan to the Purchaser free and clear of any encumbrance, equity,
lien, pledge, charge, claim or security interest;

The Mortgage Loan is covered by an ALTA lender's title insurance policy or other
generally acceptable form of policy of insurance, with all necessary
endorsements, issued by a title insurer qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender's title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller's interest therein does not require the consent of or notification to
the insurer and such lender's title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender's
title insurance policy, and no prior holder of the related Mortgage has done, by
act or omission, anything which would impair the coverage of such lender's title
insurance policy;

To the Seller's knowledge, there is no default, breach, violation or event of
acceleration existing under the Mortgage or the related Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration;

To the Seller's knowledge, there are no mechanics, or similar liens or claims
which have been filed for work, labor or material affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;

To the Seller's knowledge, all improvements lie wholly within the boundaries and
building restriction lines of the Mortgaged Property (and wholly with the
project with respect to a condominium unit) and no improvements on adjoining
properties encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy referred to in clause (l) above and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;

The Mortgage Loan constitutes a "qualified mortgage" under Section 860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6),
(7) and (9), without reliance on the provisions of Treasury Regulation
Section 1.860G-2(a)(3) or Treasury Regulation Section 1.860G 2(f)(2) or any
other provision that would allow a Mortgage Loan to be treated as a "qualified
mortgage" notwithstanding its failure to meet the requirements of Section
860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2),
(4), (5), (6), (7) and (9);

The Mortgage Loan complies in all material respects with all the terms,
conditions and requirements of the Seller's underwriting standards in effect at
the time of origination of such Mortgage Loan. The Mortgage Notes and Mortgages
are on uniform Fannie Mae/Freddie Mac instruments or are on forms acceptable to
Fannie Mae or Freddie Mac;

The Mortgage Loan contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount if the related Mortgaged Property is sold without the
prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 30 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain "graduated payment" features or
"buydown" features;

To the Seller's knowledge, the Mortgaged Property at origination of the Mortgage
Loan was and currently is free of damage and waste and, to the Seller's
knowledge, at origination of the Mortgage Loan there was, and there currently
is, no proceeding pending for the total or partial condemnation thereof;

The related Mortgage contains enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (1) in the case of a Mortgage designated as a deed of trust, by
trustee's sale, and (2) otherwise by judicial foreclosure. To the Seller's
knowledge, there is no homestead or other exemption available to the Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee's sale or the right to foreclose the Mortgage;

If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the Purchaser to the trustee under the deed of trust,
except in connection with a trustees sale or attempted sale after default by the
Mortgagor;

If required by the applicable processing style, the Mortgage File contains an
appraisal of the related Mortgaged Property made and signed prior to the final
approval of the mortgage loan application by an appraiser that is acceptable to
Fannie Mae or Freddie Mac and approved by the Seller. The appraisal, if
applicable, is in a form generally acceptable to Fannie Mae or Freddie Mac;

To the Seller's knowledge, each of the Mortgaged Properties consists of a single
parcel of real property with a detached single-family residence erected thereon,
or a two- to four-family dwelling, a townhouse, an individual condominium unit
in a condominium project, an individual unit in a planned unit development or a
proprietary lease on a cooperatively owned apartment and stock in the related
cooperative corporation. Any condominium unit or planned unit development either
conforms with applicable Fannie Mae or Freddie Mac requirements regarding such
dwellings or is covered by a waiver confirming that such condominium unit or
planned unit development is acceptable to Fannie Mae or Freddie Mac or is
otherwise "warrantable" with respect thereto. No such residence is a mobile home
or manufactured dwelling;

The ratio of the original outstanding principal amount of the Mortgage Loan to
the lesser of the appraised value (or stated value if an appraisal was not a
requirement of the applicable processing style) of the Mortgaged Property at
origination or the purchase price of the Mortgaged Property securing each
Mortgage Loan (the "Loan-to-Value Ratio") is not in excess of 95.00%. The
original Loan-to-Value Ratio of each Mortgage Loan either was not more than
80.00% or the excess over 80.00% is insured as to payment defaults by a primary
mortgage insurance policy issued by a primary mortgage insurer acceptable to
Fannie Mae and Freddie Mac;

The Seller is either, and each Mortgage Loan was originated by, a savings and
loan association, savings bank, commercial bank, credit union, insurance company
or similar institution which is supervised and examined by a federal or State
authority, or by a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Section 203 and 211 of the National Housing Act;

The origination, collection and servicing practices with respect to each
Mortgage Note and Mortgage have been in all material respects legal, normal and
usual in the Seller's general mortgage servicing activities. With respect to
escrow deposits and payments that the Seller collects, all such payments are in
the possession of, or under the control of, the Seller, and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. No escrow deposits or other charges or
payments due under the Mortgage Note have been capitalized under any Mortgage or
the related Mortgage Note;

No fraud or misrepresentation of a material fact with respect to the origination
of a Mortgage Loan has taken place on the part of the Seller;

If any of the Mortgage Loans are secured by a leasehold interest, with respect
to each leasehold interest: residential property in such area consisting of
leasehold estates is readily marketable; the lease is recorded and is in full
force and effect and is not subject to any prior lien or encumbrance by which
the leasehold could be terminated or subject to any charge or penalty; and the
remaining term of the lease does not terminate less than ten years after the
maturity date of such Mortgage Loan;

(cc) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 ("HOEPA");

(dd) No Mortgage Loan is a "High Cost Loan" or a "Covered Loan," as applicable
(as such terms are defined in the then current Standard & Poor's LEVELS Glossary
which is now Version 5.6b Revised, Appendix E); and

(ee) No Mortgage Loan originated on or after October 1, 2002 through
March 6, 2003 is governed by the Georgia Fair Lending Act.

SECTION 7.03 Repurchase

. It is understood and agreed that the representations and warranties set forth
in Sections 7.01 and 7.02 shall survive the sale of the Mortgage Loans to the
Purchaser and delivery of the related Mortgage Loan documents to the Purchaser
or its designees and shall inure to the benefit of the Purchaser,
notwithstanding any restrictive or qualified endorsement on any Mortgage Note or
Assignment of Mortgage or the examination of any Mortgage File. Upon discovery
by either the Seller or the Purchaser of a breach of representations and
warranties made by the Seller, or upon the occurrence of a Repurchase Event, in
either case which materially and adversely affects interests of the Purchaser or
its assignee in any Mortgage Loan, the party discovering such breach or
occurrence shall give prompt written notice to each of the other parties. If the
substance of any representation or warranty has been breached, the repurchase
obligation set forth in the provisions of this Section 7.03 shall apply
notwithstanding any qualification as to the knowledge of the Seller. Following
discovery or receipt of notice of any such breach of a representation or
warranty made by the Seller or the occurrence of a Repurchase Event, the Seller
shall either (i) cure such breach in all material respects within 90 days from
the date the Seller was notified of such breach or (ii) repurchase such Mortgage
Loan at the related Purchase Price within 90 days from the date the Seller was
notified of such breach; provided, however, that the Seller shall have the
option to substitute a Qualified Substitute Mortgage Loan or Loans for such
Mortgage Loan if such substitution occurs within two years following the Closing
Date; and provided further that if the breach or occurrence would cause the
Mortgage Loan to be other than a "qualified mortgage" as defined in Section
860G(a)(3) of the Code, any such cure, repurchase or substitution must occur
within 90 days from the earlier of the date the breach was discovered or receipt
of notice of any such breach. In the event that any such breach shall involve
any representation or warranty set forth in Section 7.01 or those relating to
the Mortgage Loans or a portion thereof in the aggregate, and such breach cannot
be cured within ninety days of the earlier of either discovery by or notice to
the Seller of such breach, all Mortgage Loans affected by the breach shall, at
the option of the Purchaser, be repurchased by the Seller at the Purchase Price
or substituted for in accordance with this Section 7.03. Notwithstanding
anything to the contrary herein, upon discovery by either Seller or GMACM or
upon notice from the Purchaser, GMACM, the Servicer, the Trustee or the
Custodian, as applicable, of a breach of a Seller's representations or
warranties in paragraph (s), but only in so far as it relates to damage caused
by Hurricane Katrina, Hurricane Rita and Hurricane Wilma, all of which struck
the southeast portion of the United States in August, September and October of
2005, the Seller, shall, notwithstanding the Seller's lack of knowledge with
respect to the substance of such representation and warranty, within 90 days
after the earlier of its discovery or receipt of notice thereof, either (i) cure
such breach in all material respects or (ii)(A) repurchase such Mortgage Loan
from the Trust Fund at the Purchase Price, or (B) substitute one or more
Qualified Substitute Loans for such Mortgage Loan, in each case in the manner
and subject to the conditions set forth below. If the Seller elects to
substitute a Qualified Substitute Mortgage Loan or Loans for a Deleted Mortgage
Loan pursuant to this Section 7.03, the Seller shall deliver to the Custodian
with respect to such Qualified Substitute Mortgage Loan or Loans, the original
Mortgage Note endorsed as required by Section 6, and the Seller shall deliver to
the Servicer with respect to such Qualified Substitute Mortgage Loan, the
Mortgage, an Assignment of the Mortgage in recordable form if required pursuant
to Section 6, and such other documents and agreements as are required to be held
by the Servicer pursuant to Section 6. No substitution will be made in any
calendar month after the Determination Date for such month. Monthly Payments due
with respect to Qualified Substitute Mortgage Loans in the month of substitution
shall not be part of the Trust Fund and will be retained by the Servicer and
remitted by the Servicer to the Seller on the next succeeding Distribution Date.
For the month of substitution, distributions to the Certificateholders will
include the Monthly Payment due on a Deleted Mortgage Loan for such month and
thereafter the Seller shall be entitled to retain all amounts received in
respect of such Deleted Mortgage Loan. Upon such substitution, the Qualified
Substitute Mortgage Loan or Loans shall be subject to the terms of this
Agreement in all respects, and the Seller shall be deemed to have made the
representations and warranties contained in this Agreement with respect to the
Qualified Substitute Mortgage Loan or Loans and that such Mortgage Loans so
substituted are Qualified Substitute Mortgage Loans as of the date of
substitution. In furtherance of the foregoing, if the Seller repurchases or
substitutes a Mortgage Loan and is no longer a member of MERS and the Mortgage
is registered on the MERS® System, the Purchaser, at the expense of the Seller
and without any right of reimbursement, shall cause MERS to execute and deliver
an assignment of the Mortgage in recordable form to transfer the Mortgage from
MERS to the Seller and shall cause such Mortgage to be removed from registration
on the MERS® System in accordance with MERS' rules and regulations.



In the event of a repurchase by the Seller pursuant to this Section 7.03, the
Purchaser shall (i) forward or cause to be forwarded the Mortgage File for the
related Mortgage Loan to the Seller, which shall include the Mortgage Note
endorsed without recourse to the Seller or its designee, (ii) cause the Servicer
to release to the Seller any remaining documents in the related Mortgage File
which are held by the Servicer, and (iii) an assignment in favor of the Seller
or its designee of the Mortgage in recordable form and acceptable to the Seller
in form and substance and such other documents or instruments of transfer or
assignment as may be necessary to vest in the Seller or its respective designee
title to any such Mortgage Loan (or with respect to any Mortgage registered on
the MERS® System, if the Seller is still a member of MERS, the Purchaser shall
cause MERS to show the Seller as the owner of record). The Purchaser shall cause
the related Mortgage File to be forwarded to Seller immediately after receipt of
the related Purchase Price by wire transfer of immediately available funds to an
account specified by the Purchaser.

It is understood and agreed that the obligation of the Seller to cure such
breach or purchase (or to substitute for) such Mortgage Loan as to which such a
breach has occurred and is continuing shall constitute the sole remedy
respecting such breach available to the Purchaser or the Trustee on behalf of
the Certificateholders.

SECTION 8. Notices

. All demands, notices and communications hereunder shall be in writing and
shall be deemed to have been duly given when deposited, postage prepaid, in the
United States mail, if mailed by registered or certified mail, return receipt
requested, or when received, if delivered by private courier to another party,
at the related address shown on the first page hereof, or such other address as
may hereafter be furnished to the parties by like notice.



SECTION 9. Severability of Provisions

. Any provision of this Agreement which is prohibited or unenforceable or is
held to be void or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof.



SECTION 10. Counterparts; Entire Agreement

. This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. This Agreement is the entire
agreement between the parties relating to the subject matter hereof and
supersedes any prior agreement or communications between the parties.



SECTION 11. Place of Delivery and Governing Law

. This Agreement shall be deemed in effect when counterparts hereof have been
executed by each of the parties hereto. This Agreement shall be deemed to have
been made in the State of New York. This Agreement shall be construed in
accordance with the laws of the State of New York and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with the
laws of the State of New York, without giving effect to its conflict of law
rules.



SECTION 12. Successors and Assigns; Assignment of Agreement

. This Agreement shall bind and inure to the benefit of and be enforceable by
the parties hereto and their respective successors and assigns; provided that
this Agreement may not be assigned, pledged or hypothecated by the Seller to a
third party without the prior written consent of the Purchaser.



SECTION 13. Waivers; Other Agreements

. No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.



SECTION 14. Survival

. The provisions of this Agreement shall survive the Closing Date and the
delivery of the Mortgage Loans, and for so long thereafter as is necessary
(including, subsequent to the assignment of the Mortgage Loans) to permit the
parties to exercise their respective rights or perform their respective
obligations hereunder.



[Signature Page Follows]

 



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

GMAC MORTGAGE CORPORATION


By: __________________________

Name:

Title:



RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


By: _________________________

Name:

Title:





 



--------------------------------------------------------------------------------



 

SCHEDULE I

MORTGAGE LOAN SCHEDULE

(a copy can be obtained from the Trustee)

 

 